Peradotto, J. (dissenting in part).
I respectfully dissent in part. In my view, Supreme Court erred in granting plaintiffs’ motion seeking partial summary judgment on liability on the cause of action under Labor Law § 240 (1) because plaintiffs failed to establish as a matter of law that Deana Woods (plaintiff) was a covered employee within the meaning of Labor Law § 240 (1), i.e., “that [she] was both permitted or suffered to work on a building or structure and that [she] was hired by someone, be it owner, contractor or their agent” (Whelen v Warwick Val. Civic & Social Club, 47 NY2d 970, 971 [1979]; see Abbatiello v Lancaster Studio Assoc., 3 NY3d 46, 50-51 [2004]; see also Labor Law § 2 [5]). The record establishes that plaintiff’s employer leased the premises from defendant and that plaintiff was painting a section of her employer’s showroom at the time of the accident. Plaintiffs failed to establish that plaintiff was hired by either defendant or an agent of defendant to paint the property, and thus it cannot be said that she falls within the protected class of individuals under Labor Law § 240 (1) for whose benefit the extraordinary relief of absolute liability is imposed (see Turner v Canale, 15 AD3d 960, 961 [2005], lv denied 5 NY3d 702 [2005]).
“The proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact from the case” (Winegrad v New York Univ. Med. *879Ctr., 64 NY2d 851, 853 [1985]). Here, plaintiffs did not meet their initial burden of establishing that plaintiff was a covered employee, a predicate for the imposition of strict liability under Labor Law § 240 (1). Therefore, contrary to the position of the majority, it is irrelevant whether defendant raised the issue of plaintiffs status as a covered employee, or raised any other issue of fact. In my view, the failure of plaintiffs to meet their initial burden requires denial of their motion, regardless of the sufficiency of defendant’s opposing papers (see Winegrad, 64 NY2d at 853). I therefore would modify the order by denying plaintiffs’ motion. Present—Centra, J.P, Lunn, Peradotto and Pine, JJ.